MEDINA, Circuit Judge
(concurring) :
I concur, but with some reluctance. I am reluctant because I think one unfortunate result of our decision in this case will be a further delay of four of five years that could easily have been avoided. And this delay will cause great hardship to the people of Rochester who have already waited too long for the completion of this Outer Loop around the city. What bothers me is that a study of this record makes it fairly certain that after all the i’s have been dotted and all the t’s crossed, the final construction will be substantially the same as the one now proposed and rejected by us.
On the other hand, I am persuaded that some state and federal highway officials are inclined to look down on conservationists and environmentalists as trouble makers. The only way to change this attitude is to require full and strict compliance with applicable valid statutes and administrative regulations. That there has been no such compliance here is clearly established in my brother Anderson’s well reasoned and persuasive opinion.